

Exhibit 10.3
 
iPass Inc.
Performance Shares Grant Notice
(2003 Equity Incentive Plan)
 
iPass Inc. (the “Company”), pursuant to Section 7(b) of the Company’s 2003
Equity Incentive Plan (the “Plan”), hereby grants to Participant the number of
shares of phantom stock (the “Performance Shares”) set forth below (the
“Award”). This Award shall be evidenced by a Performance Shares Award Agreement
(the “Award Agreement”). This Award is subject to all of the terms and
conditions as set forth herein and in the applicable Award Agreement and the
Plan, each of which are attached hereto and incorporated herein in their
entirety.
 
Participant:  
Date of Grant:  
Number of Performance Shares:  
Payment for Common Stock:  
 
Vesting Schedule: [Initially, the Performance Shares shall be unearned and
unvested. The Performance Shares shall be earned upon [vesting performance
metrics for the particular grant to be inserted here]; provided, however, that
the Participant’s Continuous Service has not terminated prior to each such
vesting date. If the Performance Shares vest on a day that does not occur during
a “window period,” vesting may be delayed as provided in Section 2 of the Award
Agreement. The foregoing notwithstanding, if within eighteen (18) months
following the closing of a “Corporate Transaction,” (i) the Participant’s
employment by the Company, or an affiliate of the Company, is terminated by the
Company without “Cause” or (ii) if the Participant resigns his or her employment
for “Good Reason”, then all of the Participant’s then outstanding unvested
Performance Shares shall vest in full upon the date of such termination. ]
 
Delivery Schedule: Delivery of one share of Common Stock for each Performance
Share which vests shall be made on the applicable vesting date.
 
Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Grant Notice, the Award Agreement, and the Plan.
Participant further acknowledges that as of the Date of Grant, this Grant
Notice, the Award Agreement and the Plan set forth the entire understanding
between Participant and the Company regarding the award of the Performance
Shares and the underlying Common Stock and supersede all prior oral and written
agreements on that subject with the exception of Awards previously granted and
delivered to Participant under the Plan.
 

 iPass Inc.      Participant
 
 
By:
   
 
 
By:

--------------------------------------------------------------------------------

Signature
   

--------------------------------------------------------------------------------

Signature
 

Title:

Date:
   
 

Date:

 
Attachments:  Award Agreement, and 2003 Equity Incentive Plan


--------------------------------------------------------------------------------



Definitions:


For the purposes of the Performance Shares:
 
“Cause” shall mean the occurrence of any of the following (and only the
following): (i) conviction of the terminated Participant of any felony involving
fraud or act of dishonesty against the Company or its parent corporation or
subsidiary corporation (whether now or hereafter existing, as those terms are
defined in Sections 424(e) and (f), respectively, of the Internal Revenue Code
(“Affiliates”)); (ii) conduct by the terminated Participant which, based upon
good faith and reasonable factual investigation and determination of the Board
of Directors of the Company, demonstrates gross unfitness to serve; or (iii)
intentional, material violation by the terminated Participant of any statutory
or fiduciary duty of the terminated Participant to the Company or its
Affiliates;


“Corporate Transaction” shall mean (i) the sale of all or substantially all of
the assets of the Company or (ii) a merger of the Company with or into another
entity in which the stockholders of the Company immediately prior to the closing
of the transaction own less than a majority of the ownership interest of the
Company immediately following such closing. For purposes of determining whether
the stockholders of the Company prior to the occurrence of a transaction
described above own less than fifty percent (50%) of the voting securities of
the relevant entity afterwards, only the lesser of the voting power held by a
person either before or after the transaction shall be counted in determining
that person’s ownership afterwards; and
 
“Good Reason” shall mean resignation by the Participant of his or her employment
because (i) the Company requires that such Participant relocate to a worksite
that is more than 60 miles from its current principal executive office, unless
such Participant agrees in writing to such relocation; or (ii) the Company
reduces the Participant’s monthly salary below the gross rate of the
then-existing rate at the time of the closing of the Corporate Transaction,
unless the Participant agrees in writing to such reduction.





 


--------------------------------------------------------------------------------




iPass Inc.
2003 Equity Incentive Plan
Performance Shares Award Agreement




Pursuant to the Performance Shares Grant Notice (“Grant Notice”), this
Performance Shares Award Agreement (“Agreement”), and Section 7(b) of the
Company’s 2003 Equity Incentive Plan (the “Plan”), iPass Inc. (the “Company”)
has awarded you the number of shares of phantom stock (the “Performance Shares”)
indicated in the Grant Notice (collectively, the “Award”). Defined terms not
explicitly defined in this Agreement but defined in the Plan shall have the same
definitions as in the Plan. Subject to adjustment and the terms and conditions
as provided herein and in the Plan, each Performance Share shall represent the
right to receive one (1) share of Common Stock.
 
The details of your Award, in addition to those set forth in the Grant Notice,
are as follows.
 
1.  Number of Performance Shares and Shares of Common Stock. The number of
Performance Shares in your Award is set forth in the Grant Notice.
 
(a)  The number of Performance Shares subject to your Award and the number of
shares of Common Stock deliverable with respect to such Performance Shares may
be adjusted from time to time for capitalization adjustments as described in
Section 11(a) of the Plan. You shall receive no benefit or adjustment to your
Award with respect to any cash dividend or other distribution that does not
result in a capitalization adjustment pursuant to Section 11(a) of the Plan;
provided, however, that this sentence shall not apply with respect to any shares
of Common Stock that are delivered to you in connection with your Award after
such shares have been delivered to you.
 
(b)  Any additional Performance Shares, shares of Common Stock, cash or other
property that becomes subject to the Award pursuant to this Section 1 shall be
subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other Performance Shares and Common Stock covered by your
Award.
 
(c)  Notwithstanding the provisions of this Section 1, no fractional Performance
Shares or rights for fractional shares of Common Stock shall be created pursuant
to this Section 1. The Board shall, in its discretion, determine an equivalent
benefit for any fractional Performance Shares or fractional shares that might be
created by the adjustments referred to in this Section 1.
 
2.  Vesting.
 
(a)  The Performance Shares shall vest, if at all, as provided in the Vesting
Schedule set forth in your Grant Notice, provided that vesting shall cease upon
the termination of your Continuous Service. Notwithstanding the foregoing, in
the event that you are subject to the Company’s Stock Trading By Officers,
Directors, and Access Employees policy (or any successor policy) and any shares
covered by your Award vest on a day (the “Original Vest Date”) that does not
occur during a “window period” applicable to you as determined by the Company in
accordance with such policy, then such shares shall not vest on such Original
Vest Date and shall instead vest on the earliest to occur of the following: (i)
the first day of the next “window period” applicable to you pursuant to such
policy; (ii) your Involuntary Termination Without Cause (as defined in Section
2(b) below) after the Original Vest Date; or (iii) the day that is sixty (60)
days after the Original Vest Date.
 
(b)  For purposes of this Agreement, “Involuntary Termination Without Cause”
shall mean the Company’s termination of your Continuous Service unless such
termination was on account of the occurrence of any of the following: (i) your
commission of any felony or any crime involving fraud, dishonesty or moral
turpitude; (ii) your attempted commission of, or participation in, a fraud or
act of dishonesty against the Company or an Affiliate; (iii) your intentional,
material violation of any material contract or agreement between you and the
Company or an Affiliate or any statutory duty owed to the Company or an
Affiliate; (iv) your unauthorized use or disclosure of confidential information
or trade secrets of the Company or an Affiliate; or (v) your gross misconduct.
The determination that your Continuous Service was terminated due to an
Involuntary Termination Without Cause shall be made by the Company in its sole
discretion. Any such determination by the Company for the purposes of this
Agreement shall have no effect upon any determination of the rights or
obligations of you or the Company for any other purpose.
 
3.  Discretion of Board. In making its determination whether the Company has
achieved any performance criteria set forth in the Vesting Schedule of your
Grant Notice, the Board shall have the discretion to: (i) exclude exchange rate
effects, as applicable, for non-U.S. dollar denominated revenues; (ii) exclude
the effects of changes to generally accepted accounting standards required by
the Financial Accounting Standards Board; (iii) exclude any unusual or
extraordinary corporate items, transactions, events or developments; (iv)
exclude the effects of changes in applicable laws, regulations, accounting
principles, or business conditions; (v) exclude the dilutive effects of
acquisitions or joint ventures; (vi) assume that any business divested by the
Company achieved performance objectives at targeted levels during the balance of
the period following such divestiture; (vii) exclude the effects of a corporate
transaction, such as a merger, consolidation, separation (including a spinoff or
other distribution of stock or property by a corporation), or reorganization
(whether or not such reorganization comes within the definition of such term in
Section 368 of the Code); and (viii) make adjustments to reflect any partial or
complete liquidation of the Company.
 
4.  Distribution of Shares of Common Stock. Subject to the provisions of this
Agreement and the Plan, in the event one or more Performance Shares vests, the
Company shall deliver to you one (1) share of Common Stock for each Performance
Share that vests. The delivery to you of the appropriate number of shares of
Common Stock shall be made on the applicable vesting date. The form of such
delivery (e.g., a stock certificate or electronic entry evidencing such shares)
shall be determined by the Company.
 
5.  Payment by You. This Award was granted in consideration of your services to
the Company. Subject to Section 11 below, except as otherwise provided in the
Grant Notice, you shall not be required to make any payment to the Company
(other than your past and future services with the Company) with respect to your
receipt of the Award, vesting of the Performance Shares, or the delivery of the
shares of Common Stock underlying the Performance Shares.
 
6.  Securities Law Compliance. You may not be issued any Common Stock under your
Award unless the shares of Common Stock are either (i) then registered under the
Securities Act, or (ii) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act. Your Award must
also comply with other applicable laws and regulations governing the Award, and
you shall not receive such Common Stock if the Company determines that such
receipt would not be in material compliance with such laws and regulations.
 
7.  Restrictive Legends. The Common Stock issued under your Award shall be
endorsed with appropriate legends, if any, determined by the Company.
 
8.  Transfer Restrictions. Prior to the time that shares of Common Stock have
been delivered to you, you may not transfer, pledge, sell or otherwise dispose
of the shares in respect of your Award. For example, you may not use shares that
may be issued in respect of your Performance Shares as security for a loan, nor
may you transfer, pledge, sell or otherwise dispose of such shares. This
restriction on transfer will lapse upon delivery to you of shares in respect of
your Performance Shares. Your Award is not transferable, except by will or by
the laws of descent and distribution. Notwithstanding the foregoing, by
delivering written notice to the Company, in a form satisfactory to the Company,
you may designate a third party who, in the event of your death, shall
thereafter be entitled to receive any distribution of Common Stock pursuant to
this Agreement.
 
9.  Award not a Service Contract. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service. In addition, nothing in your Award shall obligate the Company or
any Affiliate, their respective stockholders, boards of directors or employees
to continue any relationship that you might have as an Employee or Consultant of
the Company or any Affiliate.
 
10.  Unsecured Obligation. Your Award is unfunded, and even as to any
Performance Shares which vest, you shall be considered an unsecured creditor of
the Company with respect to the Company’s obligation, if any, to issue Common
Stock pursuant to this Agreement. You shall not have voting or any other rights
as a stockholder of the Company with respect to the Common Stock acquired
pursuant to this Agreement until such Common Stock is issued to you pursuant to
Section 4 of this Agreement. Upon such issuance, you will obtain full voting and
other rights as a stockholder of the Company with respect to the Common Stock so
issued. Nothing contained in this Agreement, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.
 
11.  Withholding Obligations.
 
(a)  On or before the time you receive a distribution of Common Stock pursuant
to your Award, or at any time thereafter as requested by the Company, you hereby
authorize any required withholding from the Common Stock issuable to you and
otherwise agree to make adequate provision for any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
any Affiliate which arise in connection with your Award.
 
(b)  Unless the tax withholding obligations of the Company and/or any Affiliate
are satisfied, the Company shall have no obligation to deliver to you any Common
Stock.
 
(c)  In the event the Company’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.
 
12.  Notices. Any notices provided for in your Award or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company.
 
13.  Headings. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.
 
14.  Amendment. This Agreement may be amended only by a writing executed by the
Company and you which specifically states that it is amending this Agreement.
Notwithstanding the foregoing, this Agreement may be amended solely by the
Company by a writing which specifically states that it is amending this
Agreement, so long as a copy of such amendment is delivered to you, and provided
that no such amendment adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Company
reserves the right to change, by written notice to you, the provisions of this
Agreement in any way it may deem necessary or advisable to carry out the purpose
of the grant as a result of any change in applicable laws or regulations or any
future law, regulation, ruling, or judicial decision, provided that any such
change shall be applicable only to rights relating to that portion of the Award
which is then subject to restrictions as provided herein.
 
15.  Miscellaneous.
 
(a)  The rights and obligations of the Company under your Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.
 
(b)  You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
 
(c)  You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.
 
(d)  This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
 
(e)  All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
 
16.  Governing Plan Document. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control; provided, however, that Section
4 of this Agreement shall govern the timing of any distribution of Common Stock
under your Award. The Company shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation,
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Board shall be final and binding upon you, the
Company, and all other interested persons. No member of the Board shall be
personally liable for any action, determination, or interpretation made in good
faith with respect to the Plan or this Agreement.
 
17.  Effect on Other Employee Benefit Plans. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Company or any Affiliate except as
such plan otherwise expressly provides. The Company expressly reserves its
rights to amend, modify, or terminate any or all of the employee benefit plans
of the Company or any Affiliate.
 
18.  Choice of Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of California without regard
to that state’s conflicts of laws rules.
 
19.  Severability. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
 
* * * * *
 
This Performance Shares Award Agreement shall be deemed to be signed by the
Company and the Participant upon the signing by the Participant of the
Performance Shares Grant Notice to which it is attached.
 


 

